UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6858


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NICHOLAS OMAR MIDGETTE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:04-cr-00054-FL-1; 4:12-cv-00008-
FL)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Omar Midgette, Appellant Pro Se. Christopher Michael Anderson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nicholas Omar Midgette appeals the district court’s orders denying his motion for

pre- and post-judgment interest following its vacation of his 2005 conviction and denying

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Midgette, Nos.

4:04-cr-00054-FL-1; 4:12-cv-00008-FL (E.D.N.C. April 20, 2018 & July 10, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2